Title: To James Madison from Louis-André Pichon, 5 November 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


5 November 1802, Georgetown. Reminds JM “of the answers which are to be made by the Treasury depmt. on two notes of Mr Pichon of the last year—the one relative to the claim of Monsr. Rayneval; T’other concerning the claims of the heirs of Beaumarchais.” Requests some answer on the two applications “which, for the satisfaction of the claimants as well as of his duty, he may forward to the minister of foreign affairs.”
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 2 pp. Docketed by Wagner.



   
   See Pichon to JM, 28 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:348 and nn. 2, 3).


